DETAILED ACTION
Claims 1-23 are presented for examination.

Claim Objections
Claims 20-23 are objected to because of the following informalities:
As to claims 20-23, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language of the following claims is not clearly understood:
In each of claims 1, 12, and 20, the “examining”, “pausing”, and “reinstating” limitations are taught to only occur “upon determining that a workload… is to be migrated.”  However, no such determination step ever occurs or is even contemplated by the claims.  If applicant intends to claim events that only happen after a particular determination occurs, then some teaching of that determination is required.  Further, if such a determination were claimed, how would it be arrived at?  What would be the method for determining that a workload should be migrated?  To answer such a 
In each of claims 1, 12, and 20, it is unclear whether or not the claimed workload that is to be migrated is the same as the execution stream that is moved from the first coprocessor to the second coprocessor.  If they are the same, it is unclear why different terms are used to describe the same thing.  If they aren’t the same, it is unclear why users would determine a workload needed to be migrated and then fail to migrate it.
In each of claims 4 and 22, it is unclear what is meant by one coprocessor having “higher performance characteristics” than another.  What would constitute “higher performance characteristics”?  An examination of the specification found no appearances of the phrase “higher performance characteristics.” 
In claim 6, the “while performing load balancing” element appears to lack proper antecedent basis.  There is no load balancing previously claimed, and thus this step, as written, does not further limit the claims on which it depends.
In claim 7, the “while performing server consolidation” element appears to lack proper antecedent basis.  There is no server consolidation previously claimed, and thus this step, as written, does not further limit the claims on which it depends.
In claims 8 and 18, it is unclear how one might predict a failure of the first hardware platform.  The claim does not teach predicting whether or not the hardware platform will fail (and provide an algorithm for doing so) – it simply teaches that in all cases, it should be predicted that it will fail.  Thus, even in cases where the platform would not fail, the claim requires predicting that it will.  As to the further limitation of actions to be performed “prior to the failure”, when should one of ordinary skill perform 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,802,871.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196